 Case: 2:21-cv-00566-MHW-CMV Doc #: 1 Filed: 02/08/21 Page: 1 of 10 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 John Parker,                                     No.
                       Plaintiff,
                                                  COMPLAINT
 v.
 Gibraltar Custom Builders, LLC, an Ohio
 Limited Liability Company, and Brett A.
 Black,
                       Defendants.



        Plaintiff, John Parker (“Plaintiff”), sues the Defendants, Gibraltar Custom Builders, LLC

and Brett A. Black (collectively “Defendants”) and alleges as follows:

                                PRELIMINARY STATEMENT

        1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees, costs, and

interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.; Ohio Revised

Code Ann. (“ORC”) § 4111.01; and ORC § 4113.15 for Defendants’ failure to pay Plaintiff all

earned minimum wages, overtime wages, and all earned wages.

        2.     The FLSA was enacted “to protect all covered workers from substandard wages

and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S. 728, 739

(1981). Under the FLSA, employers must pay all non-exempt employees a minimum wage of

pay for all time spent working during their regular 40-hour workweeks. See 29 U.S.C. § 206(a).

Under the FLSA, employers must pay all non-exempt employees one and one-half their regular

rate of pay for all hours worked in excess of 40 hours in a workweek. See 29 U.S.C § 207.

        3.     ORC § 4111.01 establishes the law regarding minimum wage within the State of

Ohio.


                                               -1-
 Case: 2:21-cv-00566-MHW-CMV Doc #: 1 Filed: 02/08/21 Page: 2 of 10 PAGEID #: 2




        4.       ORC § 4113.15 establishes the law regarding the payment of wages within the

State of Ohio.

                                  JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of the United

States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. § 1367 because the

state law claims asserted herein are so related to claims in this action over which this Court has

subject matter jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.

        6.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because acts

giving rise to the claims of Plaintiff occurred within the Southern District of Ohio, and

Defendants regularly conduct business in and have engaged in the wrongful conduct alleged

herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                              PARTIES

        7.       At all material times, Plaintiff is an individual residing in Licking County, Ohio,

and is a former employee of Defendants.

        8.       At all material times, Defendant Gibraltar Custom Builders, LLC. is a limited

liability company licensed to transact business in the State of Ohio. At all material times,

Defendant Gibraltar Custom Builders, LLC does business, has offices, and/or maintains agents

for the transaction of its customary business in Licking County, Ohio.

        9.       At all material times, Defendant Columbus Compaction, LLC does business as

“Gibraltar Custom Builders.”




                                                   -2-
 Case: 2:21-cv-00566-MHW-CMV Doc #: 1 Filed: 02/08/21 Page: 3 of 10 PAGEID #: 3




       10.     At all relevant times, Defendant Gibraltar Custom Builders, LLC was an

employer under the FLSA. The FLSA defines “employer” as any person who acts directly or

indirectly in the interest of an employer in relation to an employee. At all relevant times,

Defendant Gibraltar Custom Builders, LLC had the authority to hire and fire employees,

supervised and controlled work schedules or the conditions of employment, determined the rate

and method of payment, and maintained employment records in connection with Plaintiff’s

employment with Defendants. As a person who acted in the interest of Defendants in relation to

the company’s employees, Defendant Gibraltar Custom Builders, LLC is subject to liability

under the FLSA.

       11.     Defendant Brett A. Black is an owner of Gibraltar Custom Builders, LLC and was

at all relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).

       12.     Under the FLSA, Defendant Brett A. Black is an employer. The FLSA defines

“employer” as any person who acts directly or indirectly in the interest of an employer in relation

to an employee. Defendant Brett A. Black is an owner of Gibraltar Custom Builders. At all

relevant times, Defendant Brett A. Black had the authority to hire and fire employees, supervised

and controlled work schedules or the conditions of employment, determined the rate and method

of payment, and maintained employment records in connection with Plaintiff’s employment with

Defendants. As a person who acted in the interest of Defendants in relation to the company’s

employees, Defendant Brett A. Black is subject to individual liability under the FLSA.

       13.     At all material times, Defendant Gibraltar Custom Builders, LLC and Brett A.

Black are Plaintiff’s “employer” as defined by Ohio Revised Code § 4111, et seq.

       14.     At all material times, Defendant Gibraltar Custom Builders, LLC and Brett A.

Black are Plaintiff’s “employer” as defined by Ohio Revised Code § 4113, et seq.




                                                -3-
 Case: 2:21-cv-00566-MHW-CMV Doc #: 1 Filed: 02/08/21 Page: 4 of 10 PAGEID #: 4




       15.     Defendants individually and/or through an enterprise or agent, directed and

exercised control over Plaintiff’s work and wages at all relevant times.

       16.     Plaintiff, in his work for Defendants, was employed by an enterprise engaged in

commerce that had annual gross sales of at least $500,000.

       17.     At all relevant times, Plaintiff, in his work for Defendants, was engaged in

commerce or the production of goods for commerce.

       18.     At all relevant times, Plaintiff, in his work for Defendants, was engaged in

interstate commerce.

       19.     Plaintiff, in his work for Defendants, regularly handled goods produced or

transported in interstate commerce.

                                   NATURE OF THE CLAIM

       20.     Defendants own and/or operate as Gibraltar Custom Builders, an enterprise

located in Licking County, Ohio.

       21.     Plaintiff was hired by Defendants and worked for Defendants as a lead carpenter

from approximately February 2015 through approximately January 2021.

       22.     Defendants, in their sole discretion, agreed to compensate Plaintiff at a rate of

$20.00 per hour.

       23.     Plaintiff typically worked between 40 and 45 hours per week for Defendants.

       24.     During the summer of 2020, Plaintiff worked approximately 80 hours per week

for 3-4 weeks straight.

       25.     At all relevant times, in his work for Defendants, Plaintiff exclusively performed

non-exempt, manual labor tasks for Defendants.




                                                -4-
 Case: 2:21-cv-00566-MHW-CMV Doc #: 1 Filed: 02/08/21 Page: 5 of 10 PAGEID #: 5




       26.     Rather than classify Plaintiff as an employee, Defendants classified him as an

independent contractor.

       27.     Because Defendants misclassified Plaintiff as an independent contract,

Defendants did not compensate Plaintiff one and one-half times his regular rate of pay for all

hours worked in excess of 40 hours in a given workweek.

       28.     Despite Defendants having misclassified Plaintiff as an independent contractor,

Plaintiff was actually an employee, as defined by the FLSA, 29 U.S.C. § 201, et seq.

       29.     Defendants controlled Plaintiff’s schedules.

       30.     At all relevant times, Plaintiff was economically dependent on Defendants.

       31.     The following further demonstrate that Plaintiff was an employee:

               a.     Defendants had the exclusive right to hire and fire Plaintiff;

               b.     Defendants made the decision not to pay overtime to Plaintiff;

               c.     Defendants supervised Plaintiff and subjected him to Defendants’ rules;

               d.     Plaintiff had no opportunity for profit or loss in the business;

               e.     The services rendered by Plaintiff in his work for Defendants were

                      integral to Defendants’ business;

               f.     Plaintiff was hired as a permanent employee;

               g.     Plaintiff had no right to refuse work assigned to him by Defendants.

       32.     At all relevant times, Plaintiff generally worked in excess of 40 hours per week

for Defendants.

       33.     At all relevant times, Defendants did not pay Plaintiff one and one-half times his

regular rates of pay for time spent working in excess of 40 hours in a given workweek.




                                               -5-
 Case: 2:21-cv-00566-MHW-CMV Doc #: 1 Filed: 02/08/21 Page: 6 of 10 PAGEID #: 6




       34.     Rather than compensate Plaintiff at a rate of one and one-half times his regular

rate of pay for all hours worked in excess of 40 hours in a given workweek, Defendants

compensated Plaintiff his regular rate of pay for all hours worked.

       35.     Defendants classified Plaintiff as an independent contractor to avoid their

obligation to pay Plaintiff one and one-half times his regular rate of pay for all hours worked in

excess of 40 hours in a workweek.

       36.     As a result of Defendants’ policy, Defendants failed to compensate Plaintiff at a

rate of one and one-half times his regular rate of pay for all hours worked in excess of 40 hours

in a workweek, in violation of the FLSA, 29 U.S.C. § 207(a).

       37.     As a result of Defendants’ policy, Defendants failed to compensate Plaintiff at a

rate of one and one-half times his regular rate of pay for all hours worked in excess of 40 hours

in a workweek, in violation of the ORC § 4111.03.

       38.     As a result of Defendants’ policy, Defendants failed to compensate Plaintiff

wages owed, in violation of ORC § 4113.

       39.     As a result of Defendants’ willful failure to compensate Plaintiff the applicable

overtime rate for all hours worked in excess of 40 hours in a workweek, Defendants have

violated 29 U.S.C. § 207(a).

       40.     As a result of Defendants’ willful failure to compensate Plaintiff at least the

applicable overtime wages for all hours worked in excess of 40 hours in a workweek, Defendants

have violated ORC § 4111.

       41.     As a result of Defendants’ willful failure to compensate Plaintiff all wages owed

for all hours worked, Defendants have violated ORC § 4113.




                                                -6-
 Case: 2:21-cv-00566-MHW-CMV Doc #: 1 Filed: 02/08/21 Page: 7 of 10 PAGEID #: 7




          42.   Defendants have and continue to violate the FLSA by not paying Plaintiff at a rate

of one and one-half times his regular rate of pay for all hours worked in excess of 40 hours in a

workweek.

          43.   Defendants have and continue to violate ORC § 4111 by not paying Plaintiff one

and one-half times his regular rate of pay for all hours worked in excess of 40 hours in a

workweek.

          44.   Defendants have and continue to violate the ORC § 4113 by not paying Plaintiff

all wages owed for all hours worked during his regular workweeks.

          45.   Plaintiff is a covered employee within the meaning of the FLSA.

          46.   Plaintiff is a covered employee within the meaning of ORC § 4111.

          47.   Plaintiff is a covered employee within the meaning of ORC § 4113.

          48.   Plaintiff was a non-exempt employee.

          49.   Defendants refused and/or failed to properly disclose to or apprise Plaintiff of his

rights under the FLSA.

          50.   Defendants individually and/or through an enterprise or agent, directed and

exercised control over Plaintiff’s work and wages at all relevant times.

          51.   Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, an additional amount equal amount as liquidated

damages, interest, and reasonable attorney’s fees and costs of this action under 29 U.S.C. §

216(b).

          52.   Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, an additional amount equal to twice the unpaid




                                                 -7-
 Case: 2:21-cv-00566-MHW-CMV Doc #: 1 Filed: 02/08/21 Page: 8 of 10 PAGEID #: 8




wages as liquidated damages, interest, and reasonable attorney’s fees and costs of this action

under §34(a) of Article II of the Ohio Constitution.

       53.     Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, liquidated damages, interest, and attorneys’ fees

under ORC § 4113.

                      COUNT ONE: FAIR LABOR STANDARDS ACT
                           FAILURE TO PAY OVERTIME

       54.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       55.     Defendants willfully failed or refused to pay Plaintiff one and one-half times his

regular rate of pay for all hours worked in excess of 40 hours in a workweek throughout the

duration of his employment.

       56.     As a result, Defendants failed to compensate Plaintiff at least the applicable

overtime wage for all hours worked.

       57.     Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

overtime wage rate violates the FLSA, 29 U.S.C. § 207(a).

       58.     Plaintiff is therefore entitled to compensation for the unpaid overtime wages at an

hourly rate, to be proven at trial, plus an additional equal amount as liquidated damages, together

with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, John Parker, individually, respectfully request that the Court

grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid overtime

wages, plus an additional equal amount as liquidated damages, prejudgment and post-judgment

interest, reasonable attorneys’ fees, costs, and disbursements of this action, and any additional

relief this Court deems just and proper.


                                                 -8-
 Case: 2:21-cv-00566-MHW-CMV Doc #: 1 Filed: 02/08/21 Page: 9 of 10 PAGEID #: 9




                      COUNT TWO: OHIO REVISED CODE § 4111.03
                           FAILURE TO PAY OVERTIME

       59.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       60.     Defendants willfully failed or refused to pay Plaintiff at least one and one-half

times his regular rate of pay for all hours worked in excess of 40 hours in a workweek.

       61.     Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

overtime rate violates ORC § 4111.03.

       62.     Plaintiff is therefore entitled to compensation for all unpaid overtime wages at an

hourly rate, to be proven at trial, plus an additional amount equal to twice the unpaid wages as

liquidated damages, together with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, John Parker, individually, respectfully requests that the Court

grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid minimum

wages, plus an additional amount equal to twice the unpaid minimum wages, prejudgment and

post-judgment interest, reasonable attorneys’ fees, costs, and disbursements of this action, and

any additional relief this Court deems just and proper.

                      COUNT THREE: OHIO REVISED CODE § 4113
                          FAILURE TO PAY WAGES OWED

       63.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       64.     Defendants willfully failed or refused to pay Plaintiff all wages owed throughout

his employment by failing to compensate Plaintiff at least one and one-half times his regular rate

of pay for all hours worked in excess of 40 hours in a workweek.




                                                -9-
Case: 2:21-cv-00566-MHW-CMV Doc #: 1 Filed: 02/08/21 Page: 10 of 10 PAGEID #: 10




       65.     Defendants’ practice of willfully failing to pay Plaintiffs wages for labor

performed violates ORC § 4113.

       66.     Plaintiff is therefore entitled to compensation for the full applicable unpaid wages

at an hourly rate, to be proven at trial, plus an amount as liquidated damages, together with

interest, costs, and reasonable attorney fees.

       WHEREFORE, Plaintiff, John Parker, individually, respectfully requests that the Court

grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid wages,

liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’ fees, costs,

and disbursements of this action, and any additional relief this Court deems just and proper.



       RESPECTFULLY SUBMITTED this 8th day of February, 2021.


                                                 BENDAU & BENDAU PLLC

                                                 By: /s/ Clifford P. Bendau, II
                                                 Clifford P. Bendau, II (OH No. 0089601)
                                                 BENDAU & BENDAU PLLC
                                                 P.O. Box 97066
                                                 Phoenix, Arizona 85060
                                                 Telephone AZ: (480) 382-5176
                                                 Email: cliffordbendau@bendaulaw.com


                                                 THE LAW OFFICES OF SIMON & SIMON
                                                 By: /s/ James L. Simon
                                                 James L. Simon (OH No. 0089483)
                                                 6000 Freedom Square Dr.
                                                 Independence, OH 44131
                                                 Telephone: (216) 525-8890
                                                 Facsimile: (216) 642-5814
                                                 Email: jameslsimonlaw@yahoo.com




                                                  -10-
